Case 6:20-cv-02216-CEM-LRH Document 28 Filed 02/23/21 Page 1 of 2 PageID 133




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

PATRICIA M. GIBSON,

             Plaintiff,                Case No. 6:20-cv-02216-CEM-LRH

v.

AMERICAN EXPRESS COMPANY
AND TRANS UNION, LLC,

          Defendants.
_____________________________________/

     PLAINTIFF’S SUPPLEMENTAL LOCAL RULE 3.01(g) CERTIFICATION
             REGARDING MOTION TO STRIKE DEFENDANT
        AMERICAN EXPRESS COMPANY’S AFFIRMATIVE DEFENSES

        Plaintiff Patricia M. Gibson (“Plaintiff”), by and through undersigned

counsel, hereby respectfully submits this Local Rule 3.01(g) Certification regarding

Plaintiff’s Motion to Strike Defendant American Express Company’s Affirmative

Defenses [D.E. 26]. Undersigned counsel has communicated via e-mail with counsel

for Defendant, American Express. Defendant American Express opposes the filing

of the motion to strike, but agrees to withdraw the affirmative defense of reservation

of rights.




                                            1
Case 6:20-cv-02216-CEM-LRH Document 28 Filed 02/23/21 Page 2 of 2 PageID 134




Dated: February 23, 2021           VARNELL & WARWICK, P.A.

                             By:   /s/ Janet R. Varnell
                                   Janet R. Varnell, FBN: 0071072
                                   Brian W. Warwick, FBN: 0605573
                                   Matthew T. Peterson, FBN: 1020720
                                   Erika Willis, FBN: 100021
                                   1101 E. Cumberland Ave., Ste. 201H, #105
                                   Tampa, FL 33602
                                   Telephone: (352) 753-8600
                                   Facsimile: (352-504-3301
                                   jvarnell@varnellandwarwick.com
                                   bwarwick@varnellandwarwick.com
                                   mpeterson@varnellandwarwick.com
                                   ewillis@varnellandwarwick.com
                                   kstroly@varnellandwarwick.com

                                   BERGER & MONTAGUE, P.C.

                                   /s/ Hans W. Lodge
                                   Hans W. Lodge, MN Bar No. 397012
                                   (Admitted Pro Hac Vice)
                                   43 SE Main Street, Suite 505
                                   Minneapolis, MN 55414
                                   Telephone: (612) 607-7794
                                   Fax: (612) 584-4470
                                   Email: hlodge@bm.net

                                   ATTORNEYS FOR PLAINTIFF




                                      2
